The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received October 7, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3, 6, 8 are canceled.  Claims 1-2, 4-5, 7, 9 are under consideration.

Priority:  This application is a 371 of PCT/PE2018/000015 filed July 26, 2018, which claims benefit to foreign application PE 001274-2017/DIN filed July 26, 2017.  A copy of the foreign priority document has been received in the instant application on November 12, 2019, and is not in the English language.

The declaration under 37 CFR 1.130 filed October 7, 2022 is sufficient to overcome the rejection of the claims based upon Santivanez R.A.R (Thesis for degree Fisheries Engineer (2016, public available date  9/21/2016 ) National Agricultural University, La Molina, pages 1-117).

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (US 5093474; previously cited as the ‘474 reference) in view of Cáceres et al. (US 20190194460; previously cited as the ‘460 reference), Karim et al. (2009 Food Hydrocolloids 23:  563-576), and Manjula et al. (2012 Proceedings of the Research Symposium of Uva Wellassa University, November 22-23, pages 91-93).
Grossman et al. disclose a process for the producing from fish skins, the method comprising at least steps (a) to (i) (at least col. 2 lines 28-50):
(a) cleaning fish skins with excess water to remove superfluous material, where step (a) is effected at ambient temperature ±10º C (at least col. 2 lines 30-32, col. 2 lines 55-60, col. 3 lines 29-31; instant claims 1(a), 1(b));
(b) treating the cleaned fish skins with dilute aqueous alkali at a temperature of ±10º C (at least col. 2 lines 33-35, col. 2 lines 60-63, col. 3 lines 29-31; instant claim 1(c));
(c) washing the fish skins with water at a temperature of ±10º C until the washing water is substantially neutral (i.e. pH ~7.0) (at least col. 2 lines 35-36, col. 3 lines 29-31; instant claim 1(d));
	(d) treating the fish skins with a dilute aqueous acid at a temperature of ±10º C (at least col. 2 lines 39-40, col. 3 lines 29-31), where it would be obvious that the dilute aqueous acid can reasonably be substituted with citric acid solution given that it is disclosed in Grossman et al. that it has been found that citric acid is more efficient than mineral acid (at least col. 3 lines 1-14), where concentrations of citric acid include about 0.5% to about 6.0% wt./vol. (at least col. 3 lines 40-41); therefore, it would have been obvious to incorporate an additional citric acid for the dilute aqueous acid step in an amount about 0.5% weight per volume (instant claim 1(e));
	(e) washing the fish skins with water at a temperature of ±10º C until the washing water is substantially neutral (i.e. pH ~7.0), where it would be obvious to drain excess water before proceeding to the next step since the next step is a citric acid solution step as disclosed in Gross man et al. (at least col. 2 lines 39-40, col. 3 lines 29-31; instant claim 1(f));
	steps (f); (g); (h); which disclose treating the fish skins with aqueous citric acid and extracting the gelatin from the fish skins with water at an elevated temperature not above about 55º C (at least col. 2 lines 41-47);
	filtering the extracted gelatin (at least col. 4 lines 16-18; instant claim 1(h));
	centrifuging and then lyophilizing the gelatin until a powder is obtained (at least col. 4 lines 16-20; instant claim 1(i)).
	While Grossman et al. do not explicitly teach constant agitation of the fish skins during the alkali treatment and/or citric acid treatment step (see above), it would have been obvious to do so because it is known in the art that alkaline (NaOH) treatment step(s) and/or acidic treatment(s) of fish skin in a method of extracting gelatin from fish skin are performed with constant agitation at 10º C (Cáceres et al. see at least example 1, paragraphs 0194-0197, 0202) (instant claims 1(c), 1(e)).
	While Grossman et al. do not explicitly teach grinding the gelatin after drying, it would have been obvious to do so because it is known in the art that after drying the gelatin in a method of extracting gelatin from fish skin, the gelatin can also be ground to form powder (Cáceres et al. see at least example 1, paragraph 0210) (instant claim 1(j)).
	Grossman et al. disclose the fish skins can be derived from any commercially available fish (at least col. 3 lines 51-53); yet, Grossman et al. do not expressly teach fish skins from genus Coryphaena nor extracting gelatin by citric acid solution at 0.2% to 0.3% weight per volume, at a temperature between 55-65º C, for 260-340 minus as recited in step (g) of claim 1.
	Karim et al. disclose gelatin extraction can be achieved by heating collagen in either acid or alkali (at least p. 565).  The extraction process can influence the length of the polypeptide chains and the functional properties of the gelatin; this depends on the processing parameters (temperature, time and pH) (p. 565).
	Manjula et al. disclose extracting gelatin from Mahi-mahi (Coryphaenidae hippurus) fish skin by acid extraction (at least p. 91).  Manjula et al. disclose an extraction temperature of 60º C and an extraction time of 6 hours for Mahi-mahi fish skin (at least p. 92-93).  Manjula et al. disclose Mahi-mahi fish can be used as good sources for gelatin extraction (p. 93).
	Grossman et al. do disclose extracting gelatin from aqueous citric acid-treated fish skins (at least col. 2 lines 41-47), where concentrations of citric acid include about 0.5% to about 6.0% wt./vol. (at least col. 3 lines 40-41).  Grossman et al. disclose organic acids do not possess or impart an offensive odor (at least col. 3 lines 9-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references and arrive at the claimed process for obtaining gelatin from Coryphaena fish skins, comprising:
(a) cleaning fish skins with (b) excess water at a temperature of 10º C;
(c) treating the cleaned fish skins with dilute aqueous alkali solution at a temperature of 10º C with constant agitation;
(d) washing the fish skins with water at a temperature of 10º C until the washing water is substantially neutral (i.e. pH ~7.0);
(e) treating the fish skins with a citric acid solution at an amount about 0.5% wt./vol. at 10º C with constant agitation;
(f) washing the fish skins with water at a temperature of 10º C until the washing water is substantially neutral (i.e. pH ~7.0), and draining the excess water;
(g) extracting gelatin in acid selected from a citric acid solution in an amount of 0.3% wt./vol., which would be close to the amount disclosed in the prior art of about 0.4% wt./vol. (Grossman et al.), at a temperature of 60º C, and for a time about 340 minutes, which is close to the extraction time of 6 hours disclosed in the prior art (Manjula et al.);
(h) filtering the gelatin extracted in the step of (g) to remove debris and impurities;
(i) drying the gelatin from step (h); and,
(j) grinding the gelatin of step (i) (instant claim 1).
The motivation to do so is provided by the prior art.  It is further known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  MPEP 2144.05.  In this instance, the general steps and/or conditions for obtaining and/or extracting gelatin from fish skin were known and disclosed in the art (see above).  It was further known that Coryphaena fish skins are a good source for gelatin extraction, where extraction conditions of gelatin from Coryphaena fish skins include extraction in acid at an extraction temperature of 60º C, and an extraction time of about 6 hours (Manjula et al.).  Therefore, it would have been obvious for one of ordinary skill to arrive at the claimed process for obtaining gelatin from Coryphaena fish skins because the claimed method steps and conditions for obtaining and extracting gelatin from fish skins are all reasonably provided by and/or similar to the teachings of the prior art (instant claim 1).
	Regarding instant claim 5, Grossman et al. disclose guidance for alkaline treatment of the fish skin for gelatin extraction with sodium hydroxide at 0.2% (wt./vol.) (at least col. 3 lines 66-68).
	Regarding instant claim 4, Grossman et al. disclose alkaline treatment for about 2 hours (at least col. 3 lines 66-68).  Manjula et al. disclose alkaline treatment of Mahi-mahi fish skin for about 3 hours (p. 91).  As noted above, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious to arrive at the recited time of between 6-8 hours for the alkali treating step by routine optimization because the prior art discloses an alkaline treatment time of about 3 hours for Mahi-mahi fish skin, which is close to the recited time of 6 hours.
	Regarding instant claim 7, Grossman et al. disclose a dilute acid treatment time of about 2 hours (at least col. 4 line 4).  As noted above, it would have been obvious that the dilute aqueous acid can reasonably be substituted with citric acid solution given that it is disclosed in Grossman et al. that it has been found that citric acid is more efficient than mineral acid (at least col. 3 lines 1-14), where concentrations of citric acid include about 0.5% to about 6.0% wt./vol. (at least col. 3 lines 40-41); therefore, it would have been obvious to incorporate citric acid for the dilute aqueous acid step in an amount about 0.5% weight per volume, for a time of about 2 hours (instant claim 1(e)).
	Regarding instant claim 9, Grossman et al. disclose the step of removing water includes any means known to the art, e.g. by simple evaporation, either at or near ambient temperature, or by freeze-drying (at least col. 3 lines 46-50), which would reasonably include drying at a temperature below 60º C.

Claims 1-2, 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (US 5093474; previously cited as the ‘474 reference) in view of Cáceres et al. (US 20190194460; previously cited as the ‘460 reference), Karim et al. (2009 Food Hydrocolloids 23:  563-576), Manjula et al. (2012 Proceedings of the Research Symposium of Uva Wellassa University, November 22-23, pages 91-93), and Bernegger et al. (US 20080175976).  The teachings of Grossman et al., Cáceres et al., Karim et al., and Manjula et al. over at least instant claims 1, 5, 7, 9 are noted above.
Specifically, regarding instant claim 1(g), Karim et al. disclose gelatin extraction can be achieved by heating collagen in either acid or alkali (at least p. 565).  The extraction process can influence the length of the polypeptide chains and the functional properties of the gelatin; this depends on the processing parameters (temperature, time and pH) (p. 565).  Manjula et al. disclose extracting gelatin from Mahi-mahi (Coryphaenidae hippurus) fish skin by acid extraction (at least p. 91).  Manjula et al. disclose an extraction temperature of 60º C and an extraction time of 6 hours for Mahi-mahi fish skin (at least p. 92-93).  Manjula et al. disclose Mahi-mahi fish can be used as good sources for gelatin extraction (p. 93).  	Grossman et al. do disclose extracting gelatin from aqueous citric acid-treated fish skins (at least col. 2 lines 41-47), where concentrations of citric acid include about 0.5% to about 6.0% wt./vol. (at least col. 3 lines 40-41).  Grossman et al. disclose organic acids do not possess or impart an offensive odor (at least col. 3 lines 9-11).  Therefore, it would have been obvious to arrive at the claimed method step of extracting gelatin in acid selected from a citric acid solution in an amount of 0.3% wt./vol., which would be close to the amount disclosed in the prior art of about 0.4% wt./vol. (Grossman et al.), at a temperature of 60º C, and for a time about 340 minutes, which is close to the extraction time of 6 hours disclosed in the prior art (Manjula et al.).  The cited art references do not explicitly teach a ratio between fish skins and citric acid solution equal to 1:3 weight by volume.
Bernegger et al disclose a process for the preparation of gelatin from fish parts, where the gelatin is extracted from fish skins in an acidic solution, at an elevated temperature, including 60º C, where the acidic solution weight to fish part weight is approximately 3:1 (at least p. 3 claim 6).
As noted above, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  MPEP 2144.05.  
In this instance, it would have been obvious to one of ordinary skill to arrive at the recited ratio between the fish skins and the citric acid solution equal to 1:3 weight by volume (instant claim 2) because the prior art discloses extraction conditions under acidic conditions and at an elevated temperature of about 60º C include the recited ratio of an acidic solution weight to a fish part weight of 3:1 (at least Bernegger et al.).
Regarding the constant agitation recited in instant claim 2, it would have been obvious to do so because it is known in the art that alkaline (NaOH) treatment step(s) and/or acidic treatment(s) of fish skin in a method of extracting gelatin from fish skin are performed with constant agitation, including at 60º C (Cáceres et al. see at least example 1, paragraphs 0194-0197, 0202, 0205).

Reply:  In view of Applicants’ amendments/remarks and the 37 CFR 1.130 declaration filed, the previous 102(a)(1) and 103 rejections have been withdrawn.  However, the claims remain unpatentable under new 103 rejections for the reasons noted above.
Applicants assert that the proposed application has shown with compelling evidence the following step is critical:  “extracting gelatin at an acid pH by mixing fish skins in citric acid solution in a percentage from 0.2% to 0.3% weight per volume, at a temperature between 55-65º C, and for a time between 260 and 340 minutes.”
In this instance, it would have been obvious to arrive at the claimed extraction conditions, including the recited temperature range between 55-65º C and the recited extraction time between 260-340 minutes.   
As noted in the 103 rejection, newly cited Manjula et al. disclose extracting gelatin from Mahi-mahi (Coryphaenidae hippurus) fish skin by acid extraction (at least p. 91).  Manjula et al. disclose an extraction temperature of 60º C and an extraction time of 6 hours for Mahi-mahi fish skin (at least p. 92-93).  Manjula et al. disclose Mahi-mahi fish can be used as good sources for gelatin extraction (p. 93).
Grossman et al. do also disclose extracting gelatin from aqueous citric acid-treated fish skins (at least col. 2 lines 41-47), where concentrations of citric acid include about 0.5% to about 6.0% wt./vol. (at least col. 3 lines 40-41).  Grossman et al. disclose organic acids do not possess or impart an offensive odor (at least col. 3 lines 9-11).
As noted above, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  MPEP 2144.05.
Therefore, it would have been obvious to arrive at the claimed method step of extracting gelatin in acid selected from a citric acid solution in an amount of 0.3% wt./vol., which would be close to the amount disclosed in the prior art of about 0.4% wt./vol. (Grossman et al.), at a temperature of 60º C (Manjula et al.), and for a time about 340 minutes, which is close to the extraction time of 6 hours disclosed in the prior art (Manjula et al.), because the general conditions for extracting gelatin from fish skin, including Mahi-mahi (Coryphaena), were known and similar to the claimed method steps.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656